Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 1 of 14 Page ID #:149




 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11    OCM GROUP USA INC.,                   Case No. 2:19:-cv-08917 VAP (KSx)
12
                             Plaintiff,     [PROPOSED] STIPULATED
13                                          PROTECTIVE ORDER
            vs.
14

15    LIN’S WAHA INTERNATIONAL
      CORP, a New York corporation; and
16
      DOES 1-10.
17

18                           Defendant.
19

20

21

22

23

24

25

26

27

28

                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 2 of 14 Page ID #:150




 1         A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that
 8   the protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
11   that this Stipulated Protective Order does not entitle them to file confidential
12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13   followed and the standards that will be applied when a party seeks permission from
14   the court to file material under seal.
15         B. GOOD CAUSE STATEMENT
16         This action is likely to involve trade secrets, customer relationships and
17   identities, pricing, other valuable commercial, financial, and/or proprietary
18   information for which special protection from public disclosure and from use for
19   any purpose other than prosecution of this action is warranted. Such confidential
20   and proprietary materials and information consist of, among other things,
21   confidential business or financial information, information regarding confidential
22   sales practices and terms, or other commercial information (including information
23   implicating privacy rights of third parties), information otherwise generally
24   unavailable to the public, or which may be privileged or otherwise protected from
25   disclosure under state or federal statutes, court rules, case decisions, or common
26   law. Accordingly, to expedite the flow of information, to facilitate the prompt
27   resolution of disputes over confidentiality of discovery materials, to adequately
28
                                               1
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 3 of 14 Page ID #:151




 1   protect information the parties are entitled to keep confidential, to ensure that the
 2   parties are permitted reasonable necessary uses of such material in preparation for
 3   and in the conduct of trial, to address their handling at the end of the litigation, and
 4   serve the ends of justice, a protective order for such information is justified in this
 5   matter. It is the intent of the parties that information will not be designated as
 6   confidential for tactical reasons and that nothing be so designated without a good
 7   faith belief that it has been maintained in a confidential, non-public manner, and
 8   there is good cause why it should not be part of the public record of this case.
 9         2. DEFINITIONS
10         2.1 Action: This above-captioned lawsuit.
11         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
12   information or items under this Order.
13         2.3 “CONFIDENTIAL” or ““CONFIDENTIAL - ATTORNEYS’ EYES
14   ONLY” Information or Items: information (regardless of how it is generated, stored
15   or maintained) or tangible things that qualify for protection under Federal Rule of
16   Civil Procedure 26(c), and as specified above in the Good Cause Statement.
17         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
18   support staff).
19         2.5 Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”
22         2.6 Disclosure or Discovery Material: all items or information, regardless of
23   the medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced or
25   generated in disclosures or responses to discovery in this matter.
26         2.7 Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
28
                                               2
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 4 of 14 Page ID #:152




 1   an expert witness or as a consultant in this Action.
 2         2.8 House Counsel: attorneys who are employees of a party to this Action.
 3   House Counsel does not include Outside Counsel of Record or any other outside
 4   counsel.
 5        2.9 Non-Party: any natural person, partnership, corporation, association, or
 6   other legal entity not named as a Party to this action.
 7         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 8   to this Action but are retained to represent or advise a party to this Action and have
 9   appeared in this Action on behalf of that party or are affiliated with a law firm
10   which has appeared on behalf of that party, and includes support staff.
11         2.11 Party: any party to this Action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
15   Discovery Material in this Action.
16         2.13 Professional Vendors: persons or entities that provide litigation support
17   services (e.g., photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19   and their employees and subcontractors.
20         2.14 Protected Material: any Disclosure or Discovery Material that is
21   designated as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES
22   ONLY.”
23         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
24   from a Producing Party.
25         3. SCOPE
26         The protections conferred by this Stipulation and Order cover not only
27   Protected Material (as defined above), but also (1) any information copied or
28
                                              3
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 5 of 14 Page ID #:153




 1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 2   compilations of Protected Material; and (3) any testimony, conversations, or
 3   presentations by Parties or their Counsel that might reveal Protected Material. Any
 4   use of Protected Material at trial shall be governed by the orders of the trial judge.
 5   This Order does not govern the use of Protected Material at trial.
 6         4. DURATION
 7   Even after final disposition of this litigation, the confidentiality obligations imposed
 8   by this Order shall remain in effect until a Designating Party agrees otherwise in
 9   writing or a court order otherwise directs. Final disposition shall be deemed to be
10   the later of (1) dismissal of all claims and defenses in this Action, with or without
11   prejudice; and (2) final judgment herein after the completion and exhaustion of all
12   appeals, rehearings, remands, trials, or reviews of this Action, including the time
13   limits for filing any motions or applications for extension of time pursuant to
14   applicable law.
15         5. DESIGNATING PROTECTED MATERIAL
16         5.1 Exercise of Restraint and Care in Designating Material for Protection.
17   Each Party or Non-Party that designates information or items for protection under
18   this Order must take care to limit any such designation to specific material that
19   qualifies under the appropriate standards. The Designating Party must designate for
20   protection only those parts of material, documents, items, or oral or written
21   communications that qualify so that other portions of the material, documents,
22   items, or communications for which protection is not warranted are not swept
23   unjustifiably within the ambit of this Order. Mass, indiscriminate, or routinized
24   designations are prohibited. Designations that are shown to be clearly unjustified or
25   that have been made for an improper purpose (e.g., to unnecessarily encumber the
26   case development process or to impose unnecessary expenses and burdens on other
27   parties) may expose the Designating Party to sanctions. If it comes to a Designating
28
                                               4
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 6 of 14 Page ID #:154




 1   Party’s attention that information or items that it designated for protection do not
 2   qualify for protection, that Designating Party must promptly notify all other Parties
 3   that it is withdrawing the inapplicable designation.
 4         5.2 Manner and Timing of Designations. Except as otherwise provided in this
 5   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7   under this Order must be clearly so designated before the material is disclosed or
 8   produced. Designation in conformity with this Order requires:
 9         (a) for information in documentary form (e.g., paper or electronic documents,
10   but excluding transcripts of depositions or other pretrial or trial proceedings), that
11   the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
12   (hereinafter “CONFIDENTIAL legend”) or “CONFIDENTIAL - ATTORNEYS’
13   EYES ONLY” (hereinafter “CONFIDENTIAL – ATTORNEYS’ EYES ONLY
14   legend”) to each page that contains protected material. If only a portion or portions
15   of the material on a page qualifies for protection, the Producing Party also must
16   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
17   margins). A Party or Non-Party that makes original documents available for
18   inspection need not designate them for protection until after the inspecting Party has
19   indicated which documents it would like copied and produced. During the
20   inspection and before the designation, all of the material made available for
21   inspection shall be deemed “CONFIDENTIAL” or “CONFIDENTIAL -
22   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the
23   documents it wants copied and produced, the Producing Party must determine which
24   documents, or portions thereof, qualify for protection under this Order. Then, before
25   producing the specified documents, the Producing Party must affix the
26   “CONFIDENTIAL legend” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY
27   legend” to each page that contains Protected Material. If only a portion or portions
28
                                               5
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 7 of 14 Page ID #:155




 1   of the material on a page qualifies for protection, the Producing Party also must
 2   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 3   margins).
 4         (b) for testimony given in depositions that the Designating Party identify the
 5   Disclosure or Discovery Material on the record, before the close of the deposition
 6   all protected testimony.
 7         (c) for information produced in some form other than documentary and for
 8   any other tangible items, that the Producing Party affix in a prominent place on the
 9   exterior of the container or containers in which the information is stored the legend
10   “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” If
11   only a portion or portions of the information warrants protection, the Producing
12   Party, to the extent practicable, shall identify the protected portion(s).
13         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive
15   the Designating Party’s right to secure protection under this Order for such material.
16   Upon timely correction of a designation, the Receiving Party must make reasonable
17   efforts to assure that the material is treated in accordance with the provisions of this
18   Order.
19         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37.1 et seq.
25         6.3 The burden of persuasion in any such challenge proceeding shall be on the
26   Designating Party. Frivolous challenges, and those made for an improper purpose
27   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
28
                                               6
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 8 of 14 Page ID #:156




 1   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 2   or withdrawn the confidentiality designation, all parties shall continue to afford the
 3   material in question the level of protection to which it is entitled under the
 4   Producing Party’s designation until the Court rules on the challenge.
 5         7. ACCESS TO AND USE OF PROTECTED MATERIAL
 6         7.1 Basic Principles. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this
 8   Action only for prosecuting, defending, or attempting to settle this Action. Such
 9   Protected Material may be disclosed only to the categories of persons and under the
10   conditions described in this Order. When the Action has been terminated, a
11   Receiving Party must comply with the provisions of section 13 below (FINAL
12   DISPOSITION). Protected Material must be stored and maintained by a Receiving
13   Party at a location and in a secure manner that ensures that access is limited to the
14   persons authorized under this Order.
15         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
16   ordered by the court or permitted in writing by the Designating Party, a Receiving
17   Party may disclose any information or item designated “CONFIDENTIAL” only to:
18         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
19   employees of said Outside Counsel of Record to whom it is reasonably necessary to
20   disclose the information for this Action;
21         (b) the officers, directors, and employees (including House Counsel) of the
22   Receiving Party to whom disclosure is reasonably necessary for this Action;
23         (c) Experts (as defined in this Order) of the Receiving Party to whom
24   disclosure is reasonably necessary for this Action and who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26         (d) the court and its personnel;
27         (e) court reporters and their staff;
28
                                               7
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 9 of 14 Page ID #:157




 1          (f) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4          (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6          (h) during their depositions, witnesses, and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 9   not be permitted to keep any confidential information unless they sign the a
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11   agreed by the Designating Party or ordered by the court. Pages of transcribed
12   deposition testimony or exhibits to depositions that reveal Protected Material may
13   be separately bound by the court reporter and may not be disclosed to anyone except
14   as permitted under this Stipulated Protective Order; and
15          (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17          7.3 Disclosure of “CONFIDENTIAL - ATTORNEYS’ EYES ONLY”
18   Information or Items. Unless otherwise ordered by the court or permitted in writing
19   by the Designating Party, a Receiving Party may disclose any information or item
20   designated “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” only to those
21   persons identified in section 7.2(a), (c), (d), (e), (g), (h), and (i).
22          8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
23   IN OTHER LITIGATION
24          If a Party is served with a subpoena or a court order issued in other litigation
25   that compels disclosure of any information or items designated in this Action as
26   “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” that
27   Party must:
28
                                                8
                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 10 of 14 Page ID #:158




 1         (a) promptly notify in writing the Designating Party. Such notification shall
 2   include a copy of the subpoena or court order;
 3         (b) promptly notify in writing the party who caused the subpoena or order to
 4   issue in the other litigation that some or all of the material covered by the subpoena
 5   or order is subject to this Protective Order. Such notification shall include a copy of
 6   this Stipulated Protective Order; and
 7         (c) cooperate with respect to all reasonable procedures sought to be pursued
 8   by the Designating Party whose Protected Material may be affected. If the
 9   Designating Party timely seeks a protective order, the Party served with the
10   subpoena or court order shall not produce any information designated in this action
11   as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY”
12   before a determination by the court from which the subpoena or order issued, unless
13   the Party has obtained the Designating Party’s permission. The Designating Party
14   shall bear the burden and expense of seeking protection in that court of its
15   confidential material and nothing in these provisions should be construed as
16   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
17   directive from another court.
18         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
19   PRODUCED IN THIS LITIGATION
20         (a) The terms of this Order are applicable to information produced by a Non-
21   Party in this Action and designated as “CONFIDENTIAL” or “CONFIDENTIAL -
22   ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in
23   connection with this litigation is protected by the remedies and relief provided by
24   this Order. Nothing in these provisions should be construed as prohibiting a Non-
25   Party from seeking additional protections.
26         (b) In the event that a Party is required, by a valid discovery request, to
27   produce a Non-Party’s confidential information in its possession, and the Party is
28
                                              9
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 11 of 14 Page ID #:159




 1   subject to an agreement with the Non-Party not to produce the Non-Party’s
 2   confidential information, then the Party shall:
 3                (1) promptly notify in writing the Requesting Party and the Non-Party
 4   that some or all of the information requested is subject to a confidentiality
 5   agreement with a Non-Party;
 6                (2) promptly provide the Non-Party with a copy of the Stipulated
 7   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 8   specific description of the information requested; and
 9                (3) make the information requested available for inspection by the
10   Non-Party, if requested.
11         (c) If the Non-Party fails to seek a protective order from this court within 14
12   days of receiving the notice and accompanying information, the Receiving Party
13   may produce the Non-Party’s confidential information responsive to the discovery
14   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
15   not produce any information in its possession or control that is subject to the
16   confidentiality agreement with the Non-Party before a determination by the court.
17   Absent a court order to the contrary, the Non-Party shall bear the burden and
18   expense of seeking protection in this court of its Protected Material.
19         10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
21   Protected Material to any person or in any circumstance not authorized under this
22   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
23   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
24   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
25   persons to whom unauthorized disclosures were made of all the terms of this Order,
26   and (d) request such person or persons to execute the “Acknowledgment and
27   Agreement to Be Bound” that is attached hereto as Exhibit A.
28
                                             10
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 12 of 14 Page ID #:160




 1         11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2   PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other protection,
 5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 7   may be established in an e-discovery order that provides for production without
 8   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
 9   as the parties reach an agreement on the effect of disclosure of a communication or
10   information covered by the attorney-client privilege or work product protection, the
11   parties may incorporate their agreement in the stipulated protective order submitted
12   to the court.
13         12. MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15   person to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in this
19   Stipulated Protective Order. Similarly, no Party waives any right to object on any
20   ground to use in evidence of any of the material covered by this Protective Order.
21         12.3 Filing Protected Material. A Party that seeks to file under seal any
22   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
23   only be filed under seal pursuant to a court order authorizing the sealing of the
24   specific Protected Material at issue. If a Party's request to file Protected Material
25   under seal is denied by the court, then the Receiving Party may file the information
26   in the public record unless otherwise instructed by the court.
27

28
                                              11
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 13 of 14 Page ID #:161




 1         13. FINAL DISPOSITION
 2         After the final disposition of this Action, as defined in paragraph 4, within 60
 3   days of a written request by the Designating Party, each Receiving Party must return
 4   all Protected Material to the Producing Party or destroy such material. As used in
 5   this subdivision, “all Protected Material” includes all copies, abstracts,
 6   compilations, summaries, and any other format reproducing or capturing any of the
 7   Protected Material. Whether the Protected Material is returned or destroyed, the
 8   Receiving Party must submit a written certification to the Producing Party (and, if
 9   not the same person or entity, to the Designating Party) by the 60 day deadline that
10   (1) identifies (by category, where appropriate) all the Protected Material that was
11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
12   copies, abstracts, compilations, summaries or any other format reproducing or
13   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
14   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
15   and hearing transcripts, legal memoranda, correspondence, deposition and trial
16   exhibits, expert reports, attorney work product, and consultant and expert work
17   product, even if such materials contain Protected Material. Any such archival copies
18   that contain or constitute Protected Material remain subject to this Protective Order
19   as set forth in Section 4 (DURATION).
20         14. Any violation of this Order may be punished by any and all appropriate
21   measures including, without limitation, contempt proceedings and/or monetary
22   sanctions.
23         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24

25   DATED: July 29, 2020
26                                            ____________________________________
27                                                  KAREN L. STEVENSON
28                                             UNITED STATES MAGISTRATE JUDGE
                                              12
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-08917-VAP-KS Document 24 Filed 07/29/20 Page 14 of 14 Page ID #:162




 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on July 29, 2020 in the case of OCM Group USA Inc. et al v. Lin s Waha
 8   International Corp, et al, 2:19-cv-08917-VAP-KS. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order. I
14   further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [print
18   or type full name] of _______________________________________ [print or type
19   full address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this
21   Stipulated Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24   Printed name: _______________________________
25   Signature: ________________________________
26

27

28
                                             13
                                STIPULATED PROTECTIVE ORDER
